OPINION BLACK, Judge. Based on a petition by Intervenors, the Carlsbad City Council adopted Ordinance 93-16, which annexed approximately 141 acres of land into the City of Carlsbad (City). Plaintiffs, who also own land within the annexed parcels, filed an appeal in the district court, challenging the annexation. Both Plaintiffs and the City filed motions for summary judgment. The district court granted the City’s motion. We affirm. I. FACTS The facts are undisputed. Intervenors, Richard Forrest, Sr. and Richard Forrest, Jr., Gene R. Taylor, Tommy Wilson, Collett Ryan and Sherry Campbell filed a petition seeking annexation of a tract of land that they owned (Forrest Property). The Forrest Property itself did not touch the City limits and the Intervenors proposed linking their property to the City limits by a twenty-three acre irregular-shaped strip of land owned by Plaintiffs. The combined tracts adjoin the Carlsbad City limits on the west. The City filed a motion for summary judgment attaching an affidavit of Gary Robertson, a land surveyor, and an assistant to the City Engineer. After setting forth the various City boundaries, he stated that “the Tract annexed by the City Council of the City of Carlsbad on 9/28/93 by Ordinance No. 93-16 shares a common boundary with and is therefore ‘Contiguous to’ the then existing City of Carlsbad upon a common boundary extending for at least 930.30 feet.” Plaintiffs responded to the City’s motion and filed a cross motion for summary judgment. Plaintiffs Jesse Rayroux and Louise Tracy filed affidavits in support of their motion. Tracy averred that her land is “unimproved, raw land,” and Rayroux stated that his land “is devoted to agricultural purposes.” Both stated that, although annexation would subject their lands to City ordinances, neither of them would receive any “economic, commercial, proprietary, or aesthetic advantage by the annexation.” They further testified that the land annexed “is not likely to be used by the City to advance any of its governmental functions, or to benefit the City in any economic, commercial, proprietary, or aesthetic, manner.” Based on the agreement of both sides, the district court found that there was no issue of material fact. The district court stated that “[tjhere exists only an issue of law, as follows: What constitutes ‘contiguous’ pursuant to 3-7-17 N.M.S.A.(A) 1978.” The district court concluded that the annexed tract was contiguous as a matter of law. II. STANDARD OF REVIEW The New Mexico Legislature “has delegated its authority of annexation under three separate methods, each of which is attuned to distinct goals and exemplifies different degrees of legislative delegation.” Dugger v. City of Santa Fe, 114 N.M. 47, 51, 834 P.2d 424, 428 (Ct.App.), writ quashed, 113 N.M. 744, 832 P.2d 1223 (1992). Two of the methods rely on administrative bodies to make the annexation decisions. Id at 54, 834 P.2d at 431. The application of administrative standards of review to annexations made pursuant to either of these procedures is therefore proper. Id  It is the third procedure authorized by the legislature, the petition method, NMSA 1978, Section 3-7-17 (Repl. Pamp.1987), that is involved in this case. This procedure is primarily political, and we “limit judicial review of an ordinance passed pursuant to express legislative authority to the constitutional validity of the statute or its application.” Dugger, 114 N.M. at 53, 834 P.2d at 430. Furthermore, “[t]he presumption that legislative acts are legal, valid, and constitutional extends to municipal [annexation] ordinances.” Id The test generally applied in this context is “whether the ordinance bears a reasonable or rational relationship to a legitimate legislative goal or purpose.” Id. A court is required to show great deference to the decision of the municipal authority. Id.; Torres v. Village of Capitan, 92 N.M. 64, 69, 582 P.2d 1277, 1282 (1978). III. ANNEXATION BY PETITION IS A POLITICAL PROCESS AND THE JUDICIARY DOES NOT REVIEW THE WISDOM OF SUCH ANNEXATIONS Plaintiffs challenge the annexation on the ground that the Forrest Property was not contiguous to the City limits, as required by Section 3-7-17. Plaintiffs argue that the City cannot make the Forrest Property contiguous by annexing the “shoestring” comprised of Plaintiffs property. Although they superficially challenge the alleged lack of “contiguity” on legal grounds, the arguments presented by Plaintiffs against this “shoestring” annexation are essentially political and economic. See City of Safford v. Town of Thatcher, 17 Ariz.App. 25, 28, 495 P.2d 150, 153 (land that touches is contiguous; size and shape of parcel is a legislative issue), review denied (May 23, 1972); In re West Laramie, 457 P.2d 498, 501 (Wyo.1969) (size and shape of parcel to be annexed is a political question). In their affidavits, they argued that neither they nor any other person or entity would receive any “economic, commercial, proprietary, or aesthetic advantage by the annexation.” They further opined that the land “is not likely to be used by the City to advance any of its governmental functions, or to benefit the City in any economic, commercial, proprietary, or aesthetic, manner.” Additionally, they pointed out that their annexed land contains no city streets and “it is highly improbable that any city streets could be constructed” on such land. The nature of their challenges to the annexation illustrates that Plaintiffs fail to appreciate the proper scope of judicial review of an annexation petition completed under the petition process. In establishing the petition procedure, the Legislature created a process legally distinct from the other methods of annexation. Both the other methods of annexation may be initiated by the municipal government desiring the annexation. NMSA 1978, §§ 3-7-5, -12 (Repl. Pamp.1987). In such a context, a neutral third party may well have been thought necessary to protect citizens from the potentially arbitrary abuse of governmental power. The petition method, however, may only be initiated by the owners of property contiguous to the municipality, and not by the city itself. In this situation, there is less danger that the municipality will use its governmental power arbitrarily to obtain what it wants. The Legislature therefore established the city as the arbitrator of what is essentially a political dispute between competing groups of citizens. Under the petition procedure, “the legislature intended to delegate its authority to a legislative body and required a legislative decision-making process — the enactment of an ordinance — to make the decision effective.” Dugger v. City of Santa Fe, 114 N.M. 47, 52, 834 P.2d 424, 429 (Ct.App.), writ quashed, 113 N.M. 744, 832 P.2d 1223 (1992). Therefore, “unlike the two administrative methods, the petition method does not expressly include criteria that, if met, require a municipality to approve an annexation petition.” Id.  The method of judicial review of an annexation by the petition process is also fundamentally different from the judicial analysis employed under either of the other annexation methods established by the Legislature. Id. at 54, 834 P.2d at 431. For this reason, the district court reviews City annexation ordinances resulting from consideration of a petition on direct appeal, while annexation decisions resulting from the administrative methods are appropriately reviewed by way of certiorari. Id.  Not only are the appellate procedures different, but the standards of judicial review are also different. Annexation decisions arising from the two administrative procedures are reviewed as are other administrative proceedings. Id. at 54, 834 P.2d at 431. In reviewing a decision of the boundary commission, for example, the court should “determine ‘whether the administrative body acted fraudulently, arbitrarily or capriciously, whether the order was supported by substantial evidence and, generally, whether the action of the administrative body was within the scope of its authority.” Mutz v. Municipal Boundary Comm’n, 101 N.M. 694, 702, 688 P.2d 12, 20 (1984) (quoting Llano, Inc. v. Southern Union Gas Co., 75 N.M. 7, 11-12, 899 P.2d 646, 650 (1964)). The petition process, on the other hand, is not administrative but legislative. Dugger, 114 N.M. at 51, 834 P.2d at 428. We “limit judicial review of an ordinance passed pursuant to express legislative authority to the constitutional validity of the statute or its application.” Id. at 53, 834 P.2d at 430. Therefore, when such an annexation comes up for judicial review, “[tjhere is no independent inquiry into the wisdom, policy, or justness of the legislative action.” Id. The judiciary merely determines whether the municipality has complied with the plain meaning of the legislation and whether the legislation is itself constitutional.1 Because the petitioners in Dugger made no claim that the City had acted illegally or unconstitutionally, we held that the district court erred when it “made an independent inquiry into the wisdom of the [City of Santa Fe’s] action based on the evidence before it and did not limit itself to a determination of whether the [City of Santa Fe’s] action was constitutional and within its legislatively granted authority.” Dugger, 114 N.M. at 53, 834 P.2d at 430. The New Mexico Supreme Court also refused to rely on the political protests of disgruntled landowners to override a City Council annexation resolution in Hughes v. City of Carlsbad, 53 N.M. 150, 203 P.2d 995 (1949). In Hughes, the owners of a majority of the acreage in a parcel contiguous to the City petitioned for annexation. Id. at 154, 203 P.2d at 997. The City Council passed an annexation resolution. Id. Two hundred plaintiffs who owned land in the area to be annexed filed suit, seeking to enjoin the City, its mayor and city council, from annexing the land. Id. at 152, 203 P.2d at 996. As in the present case, the plaintiffs in Hughes complained that much of the land was undeveloped and that annexation “would subject them to restrictive ordinances of the city, higher ad valorem taxes as well as other municipal taxes, excise and otherwise, without corresponding benefits.” Id. at 153, 203 P.2d at 996. Both sides moved for summary judgment. Id. at 153, 203 P.2d at 997. The district court granted the City’s motion and dismissed the complaint. Id. On appeal, the plaintiffs argued that the approximately three hundred acres of “rocky, barren, unsettled and unplatted land on the western side of the annexed area” were not appropriate for urban annexation. Id. at 154-55, 203 P.2d at 997-98. The Supreme Court refused to accept the plaintiffs’ contention, saying: But the city council, as already shown in the resolution for annexation, had found that the area annexed is chiefly valuable by reason of its adaptability for urban purposes and that when combined with the City of Carlsbad, the annexed area constitutes but a single community unit. The reasonableness of the extension of corporate boundaries is to be determined by considering the annexed area as a whole. “The question is not whether it is reasonable in each and every part.” And the power to annex being a legislative function, in exercising that power great latitude must necessarily be accorded the legislative discretion, “and every reasonable presumption in favor of the validity of its action must be indulged.” Id. (citations omitted).  Plaintiffs’ challenges in the instant case are highly reminiscent of those in Hughes.2, In the present case, the Plaintiffs claim the property that Intervenors really sought to be annexed, the Forrest Property, is just connected by this “shoestring” parcel of Plaintiffs’ Tracy-Rayroux property to satisfy the technical statutory requirement of contiguity. In neither Hughes nor the present case did the protestors claim that the Legislature had illegally delegated annexation authority to Carlsbad or that their property was being confiscated in violation of constitutional guarantees. In both cases, therefore, the appropriate judicial response is deference to the legislative decision of the City Council. See Mutz, 101 N.M. at 703, 688 P.2d at 21 (Stowers, J., specially concurring) (“[T]he fact that the annexation may not be reasonable to the parties whose land is being annexed is not an issue and is not the test under the laws of the State of New Mexico.”); see also John R. Cooney, Note, Annexation of Unincorporated Territory in New Mexico, 6 Nat.Resources J. 83, 85-86 (1966) (“Generally, in the absence of constitutional restriction, the legislature has absolute power to create or change municipal boundaries, without the consent and even over the protest of those affected.”) (footnotes omitted). The failure of the New Mexico Legislature to require that petitioners show more than proof of physical contiguity creates a temptation for judicial intervention when annexation might appear to produce poor urban planning or an apparent lack of suitable community eohesiveness. Such intervention, however, deprives the process of predictability and does not produce provably better results than the political process established by our Legislature. Professor Clayton Gillette recently discussed policies in favor of judicial restraint on such a political question: A clear contiguity rule that reduces the role of judicial review requires those affected by a proposed annexation to take advantage of political opportunities to influence the shape and structure of the proposal. The incentives created by a nebulous rule are just the opposite — to invite courts into the business of drawing boundaries and hence restructuring a transaction, thereby advancing the annexees’ objective of using protracted litigation to delay consummation of the proposed annexation. This strategy, of course, may be applied any time an annexation is proposed, not just in those eases in which annexations in fact abuse the technical contiguity requirement. If, as seems to be the case, we cannot be certain that “better” decisions will result from judicial intervention, at the very least we can minimize the costs of decision making, an objective that technical application of the contiguity requirement appears to satisfy. Clayton P. Gillette, Expropriation and Institutional Design in State and Local Government Law, 80 Va.L.Rev. 625, 684 (1994). This does not leave the judiciary without a meaningful role in reviewing annexation by petition. While the process is political, it does not, of course, allow abrogation of annexees’ constitutional rights. The proper role of the judiciary in reviewing such an annexation is to resolve constitutional challenges to the political process involved. See Torres v. Village ofCapitan, 92 N.M. 64, 69-70, 582 P.2d 1277, 1282-83 (1978); see generally 56 Am.Jur.2d Municipal Corporations § 57 (1971). That is why, in Dugger, this Court made it clear that no constitutional objection had been raised to those annexations. Dugger, 114 N.M. at 53-54, 834 P.2d at 430-31. Nor has any constitutional objection been raised in the present case. IV. CONCLUSION The district court found that the annexed tract in dispute is contiguous to the City. The district court properly refused Plaintiffs’ invitation to analyze the economic or political benefits or burdens bestowed upon their land by the annexation. The judgment of the district court is affirmed. IT IS SO ORDERED. ALARID, J., concurs.  . The dissent would apparently use statutory interpretation to consider the consequences of such an annexation. We do not feel that the language of Section 3-7-17 authorizes this type of analysis.   . The dissent correctly notes that Hughes was partially overruled by Mutz. As we read Mutz, however, it was the attempt to create a requirement that annexation be proved to be “ ‘reasonable under the totality of the facts’" that was rejected. Mutz, 101 N.M. at 701, 688 P.2d at 19. In refusing to rely on Hughes’ five-prong socioeconomic analysis of whether an annexation is reasonable, the Mutz court re-emphasized the limited role of the judiciary in the process of annexation: Municipal annexation, however, is a legislative function. The wisdom and the fairness of an annexation are left to the discretion of the municipality and the state legislature. The Commission, a creature of statute, may exercise only such power and authority as is granted to it by statute. Because the legislature established only the two requirements for annexation as set forth in Section 3-7-15, the Commission was only authorized to determine whether those two requirements were met. [Citations omitted.] Id.